Registration No. 33-08054 File No. 811-4803 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 41 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 42 x OPPENHEIMER MUNICIPAL FUND (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OFI Global Asset Management, Inc. Two World Financial Center, 225 Liberty Street 11th Floor, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) o On , pursuant to paragraph (b) o 60 days after filing, pursuant to paragraph (a)(1) o On , pursuant to paragraph (a)(1) o 75 days after filing, pursuant to paragraph (a)(2) o On , pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 11th day of February, 2013. OPPENHEIMER MUNICIPAL FUND By: William F. Glavin, Jr.* William F. Glavin, Jr.*, President, Principal Executive Officer & Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date Brian F. Wruble* Chairman of the February 11, 2013 Brian F. Wruble Board of Trustees William F. Glavin, Jr.* President, Principal February 11, 2013 William F. Glavin, Jr. Executive Officer and Trustee Brian W. Wixted* Treasurer, Principal February 11, 2013 Brian W. Wixted Financial & Accounting Officer David K. Downes* Trustee February 11, 2013 David K. Downes Matthew P. Fink* Trustee February 11, 2013 Matthew P. Fink Phillip A. Griffiths* Trustee February 11, 2013 Phillip A. Griffiths Mary F. Miller* Trustee February 11, 2013 Mary F. Miller Joel W. Motley* Trustee February 11, 2013 Joel W. Motley Joanne Pace* Trustee February 11, 2013 Joanne Pace Mary Ann Tynan * Trustee February 11, 2013 Mary Ann Tynan Joseph M. Wikler* Trustee February 11, 2013 Joseph M. Wikler Peter I. Wold* Trustee February 11, 2013 Peter I. Wold *By: /s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
